                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISIAH A. JONES, III                             :           CIVIL ACTION
                                                :
   v.                                           :           No. 18-2982
                                                :
DERRICK J. FRANKLIN, et al.                     :

                                            ORDER

        AND NOW, this 28th day of November, 2018, it having been reported the issues between

the parties in the above action have been settled and upon Order of the Court pursuant to the

provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is ORDERED

the above action is DISMISSED with prejudice, pursuant to agreement of counsel without costs.



                                                            BY THE COURT:



                                                            /s/ Juan R. Sánchez_________
                                                            Juan R. Sánchez, C.J.
